DETAILED ACTION
	This Notice is in response to the Election filed on January 24, 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-14 and (new claims 21-26) in the reply filed on January 24, 2022 is acknowledged.

Allowable Subject Matter
Claims 1-14 and 21-26 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art references, alone or in combination, do not show a memory array comprising: a multi-layer stack over a semiconductor substrate, the multi-layer stack comprising alternating conductive layers and dielectric layers; a gate dielectric layer along sidewalls of the multi-layer stack; a channel region over the gate dielectric layer; a dielectric material over the gate dielectric layer; an inter-metal dielectric (IMD) over the multi-layer stack; a first conductive contact extending through the IMD to a first conductive layer of the multi-layer stack, wherein the first conductive contact is electrically coupled to the first conductive layer; a second conductive contact extending through the dielectric material 
The closest prior art references include Sakamoto (US Pub. 2020/0295033 A1), Rahashekhar (US Pub. 2021/0242241 A1), Zhang (US Pub. 2021/0391315 A1), Lee (US Pub. 2020/0286530 A1), Jang (US Pub. 2020/0176464 A1), Son (US Pub. 2011/0199804 A1), and Alsmeier (WO 2021/029916 A1). These references disclose various elements of the claims including the multi-layer stack, the gate dielectric along the sidewalls, the dielectric material over the gate dielectric and the IMD layer. However, none of the references specifically disclose a first conductive contact extending through the IMD to a first conductive layer of the multi-layer stack, wherein the first conductive contact is electrically coupled to the first conductive layer; a second conductive contact extending through the dielectric material and the gate dielectric layer; and a conductive line electrically coupling the second conductive contact to the first conductive contact.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E WARREN whose telephone number is (571)272-1737. The examiner can normally be reached Mon-Fri 10am - 6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW E WARREN/Primary Examiner, Art Unit 2815